DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer (PG-PUB 2009/0101277). 
	Regarding claim 1, Cramer teaches a fiber bundle device comprising:

a heater configured to heat the fiber bundles and/or the affixing surface (Figure 14, [0043], [0051], and [0055]); and
a feeder configured to hold and/or convey a fiber bundle that is being affixed by the affixing header during an affixing operation of affixing the fiber bundles by the affixing head [0045].

Cramer does not explicitly teach the feeder holds and/or conveys only one fiber bundle. However, given that the feeder of Cramer is identical to the claimed feeder, the feeder of Cramer would be capable of holding and conveying only one fiber bundle. 

The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Given that the cited prior art teaches all of the positively recited structure of the claimed apparatus, the apparatus of the prior art would be capable of performing the same functions of the claimed apparatus. 

	Regarding claim 2, Cramer teaches the apparatus as applied to claim 1, wherein the affixing head is attached to a gantry structure (Figure 22 and [0064]). 

	Regarding claim 3, Cramer teaches the apparatus as applied to claim 1, further comprising: 
a fiber bundle storage configured to store the fiber bundles (Figure 7, item 20 and [0046]); and
a fiber bundle supplier configured to supply the fiber bundles stored in the fiber bundle storage to the affixing head  (Figure 5, item 47 and 12 and [0045], [0058]). 

Regarding claim 4, Cramer teaches the apparatus as applied to claim 1, wherein
at least a part of each fiber bundle is impregnated with a resin in advance [0038].


	Regarding claim 6, Cramer teaches the apparatus as applied to claim 2, further comprising: 
a fiber bundle storage configured to store the fiber bundles (Figure 7, item 20 and [0046]); and
a fiber bundle supplier configured to supply the fiber bundles stored in the fiber bundle storage to the affixing head  (Figure 5, item 47 and 12 and [0045], [0058]). 

Regarding claim 7, Cramer teaches the apparatus as applied to claim 2, wherein
at least a part of each fiber bundle is impregnated with a resin in advance [0038].

Regarding claim 8, Cramer teaches the apparatus as applied to claim 3, wherein
at least a part of each fiber bundle is impregnated with a resin in advance [0038].

Regarding claim 9, Cramer teaches the apparatus as applied to claim 6, wherein
at least a part of each fiber bundle is impregnated with a resin in advance [0038].
	Regarding claim 10, Cramer teaches the apparatus as applied to claim 7, wherein the fiber bundles include carbon fibers [0039], and the resin is a thermoplastic resin [0039].

	Regarding claim 11, Cramer teaches the apparatus as applied to claim 8, wherein the fiber bundles include carbon fibers [0039], and the resin is a thermoplastic resin [0039].





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745